We have given further consideration to the order of the Commissioners' Court dated February 10, 1941, which was in effect *Page 382 
during the year 1942, and, having doubts about the applicability of Ex Parte Miller, supra, we conclude that this order must be construed as having no further effect than to fix the dates at which the terms of court begin. The Constitution and statute referred to will, in such case, determine the length of each term. This being true, the court was not in session on November 10, 1942, and the judgment entered against appellant is void.
It was observed in the original opinion that the full order, of date February 10, 1941, was apparently not before us. We are unable, however, to supply anything not in the evidence in the record and must construe the language of that order as it appears. We may not look to the intention of the Commissioners' Court except as the language of the order, itself, reveals that intention. It follows that appellant's motion for rehearing is granted, the judgment of the trial court is reversed, and the relator discharged.